Exhibit 10.253
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
DIRECTOR COMPENSATION
Effective January 1, 2012, Until Further Modified
 
 


I.
Payment for Services.  Directors who are not officers or employees of Dollar
Thrifty Automotive Group, Inc. (“DTAG” or the “Company”), or any of its
affiliates (“Independent Directors”) will be paid as follows for their services
on the Board of Directors of DTAG (the “Board”):



A.           Annual Retainer.
·    
Each Independent Director will receive an annual Board retainer of $80,000.

·    
Each Committee Chairman will be paid an additional annual chairman retainer as
follows:

o    
Audit Committee $14,000

o    
Governance Committee $9,000

o    
Human Resources and Compensation Committee $12,000

·    
The Lead Director will be paid an additional $20,000 annually.



 
B.
Meeting Fees. There will be no fees paid for a director’s attendance at Board or
committee meetings.



 
C.
Annual Equity Grant.  In January of each calendar year each Independent Director
will be granted Restricted Stock Units having a value of $100,000.00, determined
based on the Market Value Per Share of the underlying Common Stock on the date
of grant, as defined in and pursuant to DTAG’s Second Amended and Restated
Long-Term Incentive Plan and Director Equity Plan (the “LTIP”).  The Restricted
Stock Units will vest on December 31 of the year in which they are granted,
provided that the Independent Director is still serving on the Board on such
date, and unless the Independent Director has made an election to defer
distribution of the Common Stock underlying the Restricted Stock Units, such
Common Stock will be distributed on such December 31.  If the Independent
Director’s service terminates prior to December 31, but at least six months
following the grant date for any reason other than a Change in Control (as
defined in the LTIP), a pro rata portion of the Restricted Stock Units shall
vest on the date of separation from service based on the Independent Director’s
period of service during the year and the Common Stock underlying the Restricted
Stock Units will be distributed within ninety (90) days of such separation from
service.  In the event of a Change in Control, the Restricted Stock Units shall
become fully vested immediately upon the date of the Change in Control and
distributed within ninety (90) days of the Change in Control unless otherwise
deferred by a Director to a different date.

 
 
1

--------------------------------------------------------------------------------

 
 
II.
Deferral Option.  Each Independent Director shall have the option to defer his
or her annual equity grant to be issued on a specific date in a future year,
such as 90 days following any separation of service from the Board.  An
Independent Director electing to defer his or her grant must make such election
by December 31 of the year preceding the year in which the compensation to be
deferred would be earned by completing the Deferral Election Form in the form
provided by the Company and returning such form to the Company no later than
December 31 of the year preceding the year in which the compensation to be
deferred would be earned.  Notwithstanding the foregoing, during the first year
in which an Independent Director becomes eligible to defer his or her annual
retainer, such election may be made within 30 days of becoming eligible to make
such deferral, provided that such deferral election shall only apply to amounts
earned with respect to services rendered after the date on which such deferral
election is made.



III.
Payment Method.  All retainers will be paid in cash quarterly in arrears and the
annual equity grant will be paid in DTAG stock at the times set forth in Section
I.C. above, unless deferred by the Independent Director.



IV.
Additional Benefits.  While traveling, Independent Directors as well as
directors who are not Independent Directors will be provided rental cars at any
Dollar Rent A Car or Thrifty Car Rental  location (whether corporately operated
or operated by a licensee of DTAG) or any successor company location without
charge for product and service evaluation.  This benefit will continue for each
director following their departure from the Board if (i) the director has been a
member of the Board for more than five (5) years; or (ii) separation from
service occurs following a Change in Control.  This benefit cannot be exchanged
for cash or any other benefit.




 


 

 
[APPROVED by the Board of Directors of
Dollar Thrifty Automotive Group, Inc.,
effective January 1, 2012.]

 
 
 
2

--------------------------------------------------------------------------------

 